Citation Nr: 0945013	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1943 to March 1946.  

In January 1948, the RO granted a claim for service 
connection for hearing loss of the right ear, 0 percent 
disabling, from March 1946.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In that decision, the 
RO granted service connection for hearing loss of the 
Veteran's left ear and awarded a 10 percent evaluation for 
bilateral hearing loss (effective June 25, 2004).  In 
September 2008, this claim was remanded for further 
development.  In an August 17, 2009 decision, the RO 
increased the evaluation of bilateral hearing loss to 
20 percent (effective June 5, 2009).  In an August 27, 2009 
decision, the RO assigned an earlier effective date of 
February 26, 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. From June 25, 2004, bilateral hearing loss was manifested 
by no more than level IV hearing for the right ear and level 
III hearing for the left ear.  

2. Since February 26, 2007, bilateral hearing loss has been 
manifested by no more than level V hearing for the right ear 
and level III hearing for the left ear.  

CONCLUSIONS OF LAW

1. From June 25, 2004, the criteria for a disability 
evaluation in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, Diagnostic Code (DC) 
6100 (2009).  

2. Since February 26, 2007, the criteria for a disability 
evaluation in excess of 20 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a March 2009 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In an August 2009 notice 
letter, the Veteran was also informed of the process by which 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the 
Veteran was sent letters in March and August 2009 which 
informed him of the relevant diagnostic code.  The Veteran 
has received adequate notice regarding his increased rating 
claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All available medical records have been associated 
with the file.  The Veteran has received two VA examinations 
in conjunction with his claim.  In August 2009, he stated he 
had no further evidence to submit.  The duties to notify and 
assist have been met.  



II. Legal Criteria 

        A.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B. Rating hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h); Table VI; and Table VII (also Diagnostic 
Code 6100).  Table VI correlates the average pure tone 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000-Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  The table is applied separately for each 
ear to derive the values used in Table VII.  Table VII is 
used to determine the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  The assignment of a rating 
for hearing loss is achieved by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric valuations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

There are provisions in the rating schedule allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2009).  One of the 
provisions provides that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.  38 C.F.R. § 
4.86(a) (2009).  The other provision provides that, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the higher Roman numeral 
designation under Table VI or Table VIa will be established, 
and the numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2009).

III. Analysis

In the Veteran's June 2004 claim, he stated he was claiming 
bilateral hearing loss.  In his March 2005 notice of 
disagreement, the Veteran stated his right ear hearing loss 
should be compensated at a higher rate.  

Procedurally, in January 1948 the RO granted service 
connection for hearing loss in the right ear at 0 percent 
(effective March 14, 1946).  In February 2005, the RO granted 
service connection for hearing loss in the left ear and 
increased the evaluation for bilateral hearing loss to 
10 percent disabling (effective June 25, 2004).  In August 
2009, the RO increased the evaluation for bilateral hearing 
loss to 20 percent (effective June 5, 2009).  Later in August 
2009, the RO assigned an earlier effective date of the 
20 percent evaluation from February 26, 2007.  

	A. From June 25, 2004

An April 2004 VA audiology consultation showed the Veteran 
complained difficulty hearing since 1943 after he was exposed 
to artillery fire without hearing protection while in gunnery 
school.  The audiologist noted that the hearing was also 
tested at a private facility in August 2003 and there was no 
change.  

The following audiogram results were recorded: 



HERTZ




1000
2000
3000
4000
Avg
RIGHT
50
60
85
90
71
LEFT
35
50
85
95
66

The diagnosis was bilateral mild to profound sensorineural 
hearing loss, with good word recognition ability; the 
Consonant-Vowel Nucleus-Consonant (Maryland CNC word list) 
score was 80 for the left ear and 90 for the right ear.  
Tympanograms were within normal limits.  Binaural hearing 
aids were ordered.  

A November 2004 VA audiology examination showed a diagnosis 
of mild to profound sensorineural hearing loss from 500-8000 
Hz.  Audiogram results were as follows: 



HERTZ




1000
2000
3000
4000
Avg
RIGHT
50
60
85
90
71
LEFT
35
50
85
95
66

Maryland CNC word list speech recognition scores were 80 for 
the right ear and 90 for the left ear.  

The Board finds that no increase is warranted for the 
Veteran's bilateral hearing loss disability from June 25, 
2004.  The November 2004 and April 2004 records show similar 
results, except the CNC word scores are switched.  At the 
November 2004 examination, the resulting numeric designation 
was IV for the right ear; intersecting the column in Table VI 
for average pure tone decibel loss falling between 66 and 73 
with the line for percentage of speech discrimination falling 
between 76 and 82.  For the left ear, the resulting numeric 
designation was III; intersecting the column in Table VI for 
average pure tone decibel loss falling between 66 and 73 with 
the line for percent of discrimination between 84 and 90.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of IV for 
the right ear and III for the left ear, the point of 
intersection on Table VII required assignment of a 10 percent 
rating under DC 6100.  38 C.F.R. § 4.85(h).  As mentioned, 
the scores for the word recognition are switched for the 
April 2004 consultation but the same result is yielded when 
applying the scores to Table VII.  

After review of the evidence, the Board finds entitlement to 
a rating in excess of 10 percent for bilateral hearing loss 
for the period of time from June 24, 2004, has not been 
shown.  38 C.F.R. § 4.85 Table VII.  The appeal is denied.  
 
        B. Since February 26, 2007

The audiogram results were not listed in a February 2007 VA 
audiology note.  For the right and left ears, speech 
recognition threshold was 45 decibels; mild to profound 
sensorineural hearing loss from 250-8000 hertz was diagnosed; 
and good word recognition ability was determined.  New 
hearing aids were ordered for the Veteran.  

In June 2009, the Veteran was given a new VA audiology 
examination and the audiogram results were as follows: 



HERTZ




1000
2000
3000
4000
Avg
RIGHT
55
65
95
105
80
LEFT
45
55
85
100
71

Maryland CNC word list speech recognition score for the right 
ear was 76 percent and for the left ear was 84 percent.  Test 
reliability was good for each ear.  Both ear results revealed 
a mild to severe sensorineural hearing loss.  Word 
recognition scores were described as fair in the right and 
good in the left.  Significant effects were found on the 
Veteran's occupation.  The impact was that the Veteran had a 
difficult time hearing, especially in environments with 
excessive background noise.  

The Board finds that no increase is warranted for the 
Veteran's bilateral hearing loss disability since February 
26, 2007.  As audiogram results from that date could not be 
found, doubt was resolved and an allowance from that date, as 
opposed to the date of the VA examination, was granted.  For 
the right ear, by intersecting the column in Table VI for 
average pure tone decibel loss falling between 74 and 81 with 
the line for percentage of speech discrimination falling 
between 76 and 82, the resulting numeric designation was V.  
However, since the right ear exhibits an exceptional pattern 
of hearing loss (puretone thresholds at each specified 
frequency is 55 decibels or greater see 38 C.F.R. § 4.86), 
Table VIA can be utilized and applying this table to the 
right ear warrants a numeric designation of VII.  For the 
left ear, by intersecting the column in Table VI for average 
pure tone decibel loss falling between 66 and 73 with the 
line for percent of discrimination between 84 and 90, the 
resulting numeric designation for the left ear was III.  An 
exceptional pattern of hearing loss was not exhibited in the 
left ear.  

Consulting Table VII, the Board finds a numeric designation 
of VII for the right ear and III for the left ear.  The point 
of intersection on Table VII is a 20 percent rating under DC 
6100.  38 C.F.R. § 4.85(h).  The Board concludes that an 
increased rating from February 26, 2007 in excess of 
20 percent is not appropriate and finds the current rating to 
be more than adequate.  The appeal is denied.  

	C. Other considerations

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings (other than what the RO had already assigned) 
are appropriate.  In the present case, the Board finds that 
no new staged ratings are warranted.  

As for a referral for extraschedular consideration, only 
regular doctor's appointments were required and no 
hospitalizations occurred.  At the June 2009 VA examination, 
the Veteran reported hearing difficulty in environments with 
excessive background noise and significant effects on 
occupational activities were found.  In the absence of 
evidence showing that the Veteran's bilateral hearing loss 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); required 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards, extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


